Name: Council Decision (EU) 2019/853 of 21 May 2019 determining the composition of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic geography
 Date Published: 2019-05-27

 27.5.2019 EN Official Journal of the European Union L 139/15 COUNCIL DECISION (EU) 2019/853 of 21 May 2019 determining the composition of the European Economic and Social Committee THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 301 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 300 of the Treaty sets out the rules for the composition of the European Economic and Social Committee. (2) Council Decision (EU) 2015/1157 (1) adapted the composition of the European Economic and Social Committee following the accession of Croatia. The number of members for each of Estonia, Cyprus and Luxembourg was reduced by one in order to address the discrepancy between the maximum number of members of the European Economic and Social Committee set out in the first paragraph of Article 301 of the Treaty and the number of members of the European Economic and Social Committee following the accession of Croatia. (3) The preamble to Decision (EU) 2015/1157 states that that Decision is to be revised in time for the mandate of the European Economic and Social Committee starting in 2020. (4) On 18 September 2018, the European Economic and Social Committee adopted recommendations to the Commission and to the Council on its future composition. (5) The current balance in the composition of the European Economic and Social Committee should as far as possible be maintained as it is the result of successive Intergovernmental Conferences. (6) The withdrawal of the United Kingdom from the Union would result in 24 vacant seats in the European Economic and Social Committee. Therefore, the balance in the allocation of seats that existed before the adoption of Decision (EU) 2015/1157 should be restored, HAS ADOPTED THIS DECISION: Article 1 1. The number of members of the European Economic and Social Committee shall be as follows: Belgium 12 Bulgaria 12 Czechia 12 Denmark 9 Germany 24 Estonia 7 Ireland 9 Greece 12 Spain 21 France 24 Croatia 9 Italy 24 Cyprus 6 Latvia 7 Lithuania 9 Luxembourg 6 Hungary 12 Malta 5 Netherlands 12 Austria 12 Poland 21 Portugal 12 Romania 15 Slovenia 7 Slovakia 9 Finland 9 Sweden 12. 2. In the event that the United Kingdom is still a Member State of the Union at the date of application of this Decision, the number of members of the European Economic and Social Committee shall be that provided for in Article 1 of Decision (EU) 2015/1157 until the withdrawal of the United Kingdom from the Union becomes legally effective. From the date that the United Kingdom's withdrawal from the Union becomes legally effective, the number of members of the European Economic and Social Committee shall be that provided for in paragraph 1 of this Article. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 21 September 2020. Done at Brussels, 21 May 2019. For the Council The President G. CIAMBA (1) Council Decision (EU) 2015/1157 of 14 July 2015 determining the composition of the European Economic and Social Committee (OJ L 187, 15.7.2015, p. 28).